Order entered March 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01358-CV

                               GREGORY VON LEE, Appellant

                                                V.

                         DALLAS AREA RAPID TRANSIT, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-03665-A

                                            ORDER
       By letter dated March 11, 2019, the Court informed appellant his brief was deficient and
instructed him to file, by March 21, 2019, an amended brief correcting the noted deficiencies.
On March 20, 2019, appellant filed both an amended brief and a motion requesting a fourteen-
day extension of time to file an amended brief.              The amended brief fails to correct the
deficiencies noted in the March 11 letter. In his motion, appellant explains that he is seeking
legal help with his brief. We GRANT the motion as follows. We STRIKE the amended brief.
We ORDER appellant to file, by April 12, 2019, an amended brief correcting the deficiencies
noted in this Court’s March 11 letter. We caution appellant that failure to comply may result in
dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
                                                       /s/       KEN MOLBERG
                                                                 JUSTICE